Termination Agreement

This Agreement (the "Agreement") is entered into as of the 29th day of December,
2000 by and among Ascent Pediatrics, Inc., a Delaware corporation (the
"Company"), Alpharma USPD, Inc., a Maryland corporation (the "Lender"), Alpharma
Inc., a Delaware corporation (the "Parent"),State Street Bank and Trust Company
(the "Depositary") and the Original Lenders signatory hereto.

WHEREAS, on the date hereof, the Company has sold to the Lender, and the Lender
has purchased from the Company, the Product Assets (as defined in the Product
Purchase Agreement dated as of December 29, 2000 by and between the Lender and
the Company (the "Product Agreement")) pursuant to the Product Agreement;

WHEREAS, as full payment of the purchase price for the Product Assets and the
Retained Intellectual Property License as defined in the Product Agreement, the
Lender has delivered to the Company for cancellation that certain promissory
note (the "Note") in the present principal amount of $12,000,000 executed by the
Company in favor of the Lender pursuant to the Loan Agreement dated as of
February 16, 1999 by and among the Company, the Lender and the Parent, as
amended (the "Loan Agreement");

WHEREAS, in connection with the full payment and cancellation of the Note, the
parties have agreed that the Lender shall cease to have the right to exercise
the Call Option (as defined in the Depositary Agreement dated as of February 16,
1999 by and among the Company, the Lender and State Street Bank and Trust
Company (the "Depositary"), as amended (the "Depositary Agreement"));

NOW, THEREFORE, in consideration of the premises, it is agreed by and among the
parties hereto as follows:

Call Option
.
 a. The Lender irrevocably and unconditionally agrees that
     i.   it shall not exercise the Call Option (as defined in the Depositary
          Agreement);
     ii.  at any time upon the request of the Company, it shall deliver to the
          Company a Call Option Rejection Notice (as defined in the Depositary
          Agreement) indicating that it has elected not to exercise its Call
          Option; and
     iii. at any time upon the request of the Company, it shall promptly execute
          and deliver such instruments, agreements and confirmations and take
          such other actions as the Company may reasonably request to terminate
          the Call Option and the Lender's rights under the Depositary
          Agreement, to confirm the Lender's obligation hereunder not to
          exercise the Call Option and to carry out the purposes and intent of
          this Agreement.

 b. In connection with the Lender's agreements under paragraph a above, the
    parties agree that, notwithstanding anything in Section 4.01 of the
    Depositary Agreement to the contrary,
     i.   the Company shall not be required to deliver to the Lender the Option
          Exercise Deliverables (as defined in the Depositary Agreement);
     ii.  the Company shall not be obligated to afford Lender, and the Lender
          shall have no right, under Section 4.01(b)(v) to access the Company's
          books, accounts, records, work papers and the Company's employees and
          independent public accountants; and
     iii. in accordance with the terms and conditions of the Depositary
          Agreement, upon the earlier of (A) delivery by the Lender of the Call
          Option Rejection Notice and (B) March 31, 2003, the "Option Expiration
          Date" shall be deemed to have occurred.

 c. In connection with the Lender's agreements under paragraph a above, the
    parties agree that the provisions of Section 4.03 of the Depository
    Agreement shall be of no further force or effect.


Alpharma Director and Assistance
. Upon the execution hereof, (i) Thomas Anderson shall resign as a director of
the Company, and the Lender shall have no further rights under the Loan
Agreement, including without limitation under Section 4.5 of the Loan Agreement,
or otherwise to designate a nominee to stand for election to the Board of
Directors of the Company (ii) the Company shall no longer receive any
administrative services or management assistance (including, without limitation,
the services of Robert Estey) from the Lender except distribution services in
the general scope and upon the payment terms as presently in effect between the
Company and the Lender for a term ending on December 31, 2001 subject to earlier
cancellation by the Company upon 90 days notice (which the Lender and the
Company shall set forth in a definitive Distribution Agreement within 30 days
after the date hereof) and (iii) any other commercial arrangements in existence
prior to this date shall have no further force and effect. For avoidance of
doubt the letter from the Company to Mr. Estey containing an indemnification
obligation of the Company shall continue in full force and effect in accordance
with its terms (other than Mr. Estey's commitment thereunder to perform services
for the Company).
Termination of Ascent/Alpharma Agreements
.
 a. The Master Agreement dated as of February 16, 1999 by and among the Company,
    the Lender and the Parent, as amended, shall terminate in its entirety and
    be of no further force or effect upon the date hereof except that Sections
    4.4, 6.1 (with the Standstill Period (as defined therein) ending on the
    seventh anniversary of the date hereof), 6.4 and 8.12 of the Master Ageement
    shall survive termination thereof.
 b. The Loan Agreement, other than Section 13.8 thereof, shall terminate and be
    of no further force or effect upon the date hereof. For avoidance of doubt,
    interest as required under the Loan Agreement and underlying note shall be
    paid by Company through the date of this Agreement.
 c. The Guaranty Agreement dated as of February 16, 1999 from the Parent for the
    benefit of the Company shall terminate and be of no further force or effect
    upon the date hereof.
 d. The Registration Rights Agreement dated as February 16, 1999 by and between
    the Company and the Lender shall terminate and be of no further force or
    effect upon the date hereof.
 e. The covenants and obligations of the parties under the Supplemental
    Agreement dated as of July 1, 1999 by and among the Company, the Lender, the
    Parent, the Depositary and each of the Original Lenders (as defined therein)
    and the Second Supplemental Agreement dated as of October 15, 1999 by and
    among the Company, the Lender, the Parent, the Depositary and each of the
    Original Lenders shall terminate and be of no further force or effect upon
    the date hereof.
 f. The Subordination Agreement dated as of February 16, 1999 between the
    Company, the Lender and the Original Lenders and the Amended and Restated
    Subordination Agreement dated as of October 15, 1999 between the Company,
    the Lender and the Original Lenders shall terminate and be of no further
    force or effect on the date hereof.


Miscellaneous
.
Certain Payments.
The Company hereby agrees that at the closing of any Change in Control or Sale
(as defined in the Loan Agreement dated the date hereof by and between the
Company and FS Ascent Investments L.L.C.), excluding transactions contemplated
by clause (b) of said definition, the Company shall pay to Lender in immediately
available funds a cash fee equal to 2% of the aggregrate Consideration for such
Change in Control of Sale in excess of $65 million.



For purposes of this Section, "Consideration" shall mean the gross value of all
cash, securities and other property paid directly or indirectly by an acquirer
to a seller or sellers in connection with a sale of the Company, in respect of
the assets of the Company or the then outstanding securities of the Company
(including without limitation all amounts paid or distributed by the Company to
the holders of capital stock of the Company (except that compensation received
by the Company and distributed by the Company shall be counted once) and all
amounts paid, distributed or issued to the holders of convertible securities,
options, warrants, stock appreciation rights or similar rights or securities in
the Company in connection with such sale in respect of such securities; provided
that if an acquirer pays an amount inclusive of any underlying exercise or
strike price in respect of any convertible or other securities, consideration
shall include such amount net of such exercise or strike price) or the gross
value of all cash, securities and assets contributed by the Company or any other
parties in the case of sale of the Company involving a joint venture or
strategic partnership. The value of any such securities (whether debt or equity)
or other property constituting part of the consideration shall be determined as
follows: (i) the value of securities for which there is an established public
market will be equal to the closing market price two days prior to the day of
closing of such sale and (ii) the value of securities that have no established
public market, and the value of consideration that consists of other property,
shall be the fair market value thereof. "Consideration" also shall be deemed to
include the aggregate principal amount of any indebtedness for money borrowed
and any unfunded pension liabilities and guarantees of the Company or its
subsidiaries assumed, directly or indirectly, whether contractually or by
operation of law, in connection with such sale of

the Company. If the consideration to be paid is computed in any foreign
currency, the value of such foreign currency for purposes hereof shall be
converted into U.S. dollars at the prevailing exchange rate on the date or dates
on which such consideration is paid.



Entire Agreement. This Agreement (including the documents referred to herein)
constitutes the entire agreement between the parties and supersedes any prior
understanding, agreements, or representations by or among the parties, written
or oral, that may have related in any way to the subject matter hereof.
Successsion and Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder unless such assignee shall agree in
writing to be subject to and bound by the terms of this Agreement. Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement. Notices. All notices, requests, demands,
claims and other communications hereunder shall be in writing. Any notice,
request, demand, claim or other communication hereunder shall be deemed duly
delivered two business days after it is sent by registered or certified mail,
return receipt requested, postage prepaid, or one business day after it is sent
via a reputable nationwide overnight courier service, in each case to the
intended recipient as set forth below:

If to the Company

:

Copy to

:

Ascent Pediatrics, Inc.
187 Ballardvale St., Suite B125
Wilmington, MA 01887

Hale and Dorr LLP
60 State Street
Boston, MA 02109

Attention: President

Attention: Stuart Falber, Esq.

   

If to the Lender

:

Copy to

:

Alpharma USPD Inc
7205 Windsor Boulevard
Baltimore, MD 21244
Attention: President

Alpharma Inc.
One Executive Drive
Fort Lee, NJ 07024
Attention: Chief Legal Officer


   

If to the Parent

:

Copy to

:

Alpharma Inc.
One Executive Drive
Fort Lee, NJ 07024
Attention: President

Alpharma Inc.
One Executive Drive
Fort Lee, NJ 07024
Attention: Chief Legal Officer

   

If to the Depositary

:




State Street Bank and Trust Company
c/o Equiserve L.P.
150 Royall Street
Canton, MA 02021


Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the individual
for whom it is intended. Any party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other party or parties notices in the manner herein set forth.

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws (and not the law of conflicts) of the State of Delaware.
Amendments and Waivers. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by all of the parties. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence. Severability. Any term or provision of this
Agreement that is invalid or unenforceable in any situation in any jurisdiction
shall not affect the validity or enforceability of the remaining terms and
provisions hereof or the validity or enforceability of the offending term or
provision in any other situation or in any other jurisdiction. If the final
judgment of a court of competent jurisdiction declares that any term or
provision hereof is invalid or unenforceable, the parties agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed. Expenses.
Except as otherwise expressly provided herein, each of the parties hereto will
pay its own fees and expenses (including, without limitation, legal and
accounting fees and expenses) incurred by it in connection with the transactions
contemplated hereby. Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
Any reference to any federal, state, local or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

LENDER:

Alpharma USPD Inc.

 

By: /s/ Thomas L. Anderson
Title: President


COMPANY:


Ascent Pediatrics, Inc.


By: /s/ Emmett Clemente
Title: President


 

PARENT:




Alpharma Inc.


By: /s/ Thomas L. Anderson
Title: President


 

DEPOSITARY:


(As to Sections 1 and 4 b. through k. only)




State Street Bank and Trust Company


By: /s/ Stephen Cesso
Title:


 

 

 

 

 

 

 

 

 

 

ORIGINAL LENDERS:
(As to Sections 3 e. and f. and 4 b. through k. only)


Furman Selz Investors II L.P.
FS Employee Investors L.L.C.
FS Parallel Fund L.P.

By: FS Private Investments LLC, Manager


By: /s/ James L. Luikart

Title: Managing Member

BancBoston Ventures Inc.

By: /s/ Marcia T. Bates

Title: Managing Director

Flynn Partners

By: /s/ James Flynn

Title: General Partner